AO 2458 tRev. 09il9)   Judgment in a Criminal Case
                       Sheet l
                                                                                                                                   5 I R,1..    RKANSAS


                                           UNITED STATES DISTRICT COURT                                                        M Y 2 8 20 t
                                                              Eastern District of Arkansas
                                                                                                                                                    K, CLERK
                                                                           )
              UNITED STATES OF AMERICA                                     )         JUDGMENT IN A CRIMINAL CAS                                CJ   DEP CLERK

                                   V.                                      )
                                                                           )
                  ADONNIS TERRELL WARD                                               Case Number: 4:19-CR-00558-001 LPR
                                                                           )
                                                                           )         USM Number: 32965-009
                                                                           )
                                                                           )         ... ~I1:1~E! ~Y~~ (1:1ppe>ir1te~)
                                                                           )         Defendant's Attorney
THE DEFENDANT:
iil' pleaded guilty to count(s)         1 of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the comt.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                Offense Ended
18   u.s.c. § 922(g)(1)           Felon in Possession of a Firearm, a Class C Felony                               4/26/2019            1




       The defendant is sentenced as provided in pages 2 through          ----
                                                                                 7           of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis        Dare dismissed on the inotion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pav restitution,
the defenaant must notify the court and United States attorney of material changes in econonnc circumstances.                            •

                                                                                                                 5/27/2021
                                                                          Date of Imposition of.Judgment



                                                                          ,diiz_<..........
                                                                                      __,--------------
                                                                                         Lee P. Rudofsky, United States District Judge
                                                                          Name and Title of Judge




                                                                          Date
AO 245B (Rev. 09il9) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -- Page   -=2-   of   7
 DEFENDANT: ADONNIS TERRELL WARD
 CASE NUMBER: 4:19-CR-00558-001 LPR

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 THIRTY-SEVEN (37) MONTHS




      ~ The court makes the following recommendations to the Bureau of Prisons:
            IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
            incarcerated FCI Texarkana to be close to his family in Arkansas; and that defendant participate substance abuse
            treatment, and educational and vocational programs during incarceration. If the defendant is eligible and if appropriate for
            the defendant the Court recommends that defendant participate in the RDAPT program.

      Ill   111.e defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:

            D at                                  D a.m.        D   p.m.     011
                     ---------
            D   as notified by the United States Marshal.

      D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Plisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED ST ATES MARSHAL
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _ _ _ of
DEFENDANT: ADONNIS TERRELL WARD
CASE NUMBER: 4:19-CR-00558-001 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 TWO (2) YEARS




                                                      MANDATORY CONDITIONS
I.    You must not commit another foderal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check /f applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check /{applicable)
5.     Ill' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check !/applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicablei
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/ l 9)   Judgm.:nt in a Criminal Case
                         Sheet 3A - Supervised Release
                                                                                                 J udgmcnt-Pagc -----'---- of _ _ _ _ __
DEFENDANT: ADONNIS TERRELL WARD
CASE NUMBER: 4:19-CR-00558-001 LPR

                                          STANDARD CONDITIONS OF SUPERVISION
As pait of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
,,      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation ot1icer, and you must repott to the probation oflicer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pemtission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to cha11ge where you live or anything about your living
        aJTangements (such as the people you live with), you must notify the probation officer al least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware ofa change or expected change.
6.      You must allow the probation officer to visit you at any time at your borne or elsewhere, and you must permit the probation omcer to
        take a11y items prohibited by the conditions of your supervision that he or she observes in plain view.
7.      You must work full time (at least 30 hours per week) at a lawful type of employment. unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you pla11 to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
8.    · You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.     You must not own, possess, or have access to a fireai-m. ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
12.     lfthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
13.     You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this •
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supei"vised
Release Conditions, available at: www.uscot11ts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  ------------
AO 245B (Rev. 09/19)   Judgm.:nt in a Criminal Ca~e
                       Sheet 3D - Supervised Release
                                                                                             Judgment-Page _____ 5 _______ of   7
DEFENDANT: ADONNIS TERRELL WARD
CASE NUMBER: 4:19-CR-00558-001 LPR

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the U.S.
 Probation Office. The program may include drug and alcohol testing, out-patient counseling, and residential treatment.
 Further, defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost of
 treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as
 determined by the probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the
 co-pay requirement will be waived.

 2. Defendant must participate in Adult Education, GED, literacy classes, or other vocational/educational programs under
 the guidance and supervision of the U.S. Probation Office.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 ......... Criminal Monetary Penalties
                                                                                                               Judgment ....... Page       6     of       7
DEFENDANT: ADONNIS TERRELL WARD
CASE NUMBER: 4:19-CR-00558-001 LPR
                                                     CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                    Restitution                 Fine                   AV AA Assessment''                 JVT A Assessment*'~
TOTALS            $    100.00                    $                          $                       s                                  s

 D The determination ofrestitution is deferred until                   -----
                                                                                   . An Amended .Judgment in a Criminal Case (AO 245C) will be
      entered after such dete1mination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     lfthe defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority orper or perc!!ntage payment column below. However, pursuant to 1s·u.S.C. § 3664(i). all nonfederal victims must be paid
     before the Umted States 1s paid.

 Name of Pavee                                                          Total Loss***               Restitution Ordered                Priority or Percentaee




 TOTALS                                  $                               0.00           $                      0.00
                                                                                            ----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All oftbe payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the                     D fine     D restitution.
       D the interest requirement for the                 D      fine    D restitution is modified as follows:

 * A,my._ Vicky <!nq Andy Cbil9 P~)mo mph)'. Victim Assistance Act of 2018, Pub. L. No. 115-299.
                                                 0

 ** Justice for V1ct1ms ofTrafftckmg A'ct of 2015, Pub. L. No. 114-22.
 *** Fin~ings for the ;otal amount oflosses ~re required under Chapters 109A, 110, 1 IOA, and 113A of Title-                       18 for offenses committed on
 or after September 1.,. 1994, but before Apnl 23. 1996.
AO 24513 (Rev. 09/19)   Judgmi:.!nt in a Criminal Case
                        Sheet 6 - Schedule of P3}1TIClltS
                                                                                                                            Judgment--·- Page _ i _ of        7
 DEFENDANT: ADONNIS TERRELL WARD
 CASE NUMBER: 4:19-CR-00558-001 LPR

                                                              SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetaiy penalties is due as follows:

 A     ltJ · ·Lump sum payment of$            100.00                     due immediately, balance due

             O     not later than                                             , or
             O     in accordance with O C,                  O D,         O     E,or       O F below; or
 B     O     Payment to begin immediately (may be combined with                        oc,            0 D, or      O F below); or

 C     O Payment in equal                                   (e.g., weekly, mo11th(I', quarter(v)   installments of $                  over a period of
                             (e.g., months or year.1),   to commence                           (e.g.. 30 or 60 da.vs)   after the date of this judgment: or

 D     O Payment in equal        _ _ _ _ _ (e.g .. week(v, munrh(v, quarter!;:) installments of $ ____ over a period of
                                           to commence _ _ _ _ _ (e.g., Jn or 60 days) after release from imprisonment to a
                             (e.g.. months or yearsi,
            term of supervision; or

 E     O Payment during the term of supervised release will commence within _____ (e.g.. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     O Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetarv penalties is due during
 the period of imprisonment. All criminal monetarv penallies, except those payments made through the Federal Bureau of Prisons' Inmate
 Firiancial Responsibility Program, are made to the 'clerk of the court.                           -

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 0     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                                 Joint and Several                 Corr~sponding_ Payee,
       (inc/11di11g defendant number)                               Total Amount                             Amount                           1f a_l)propnate




 0     The defendant shall pay the cost of prosecution.

 0     111e defendant shaII pay the following comt cost(s):

 0     ·me defendant shall forfeit the defendant's interest in the following property to the United States:



 P~y1pents ~h!l;ll be applied _in the following ord~r: ( 1) 8:Sse_ssment, (2) ,restitution principal, (3) ~estitution interest, (4) AY_ A A assessment,
 (:, J tme prmc1pal, (6) fine mterest, (7) commumty rest1tut1on, (8) JVI A assessment, (9) penalties, and (10) costs, mcludmg cost of
 prosecution and court costs.
